Citation Nr: 9933425	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-46 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel
INTRODUCTION

The veteran had active military duty from May 1957 to April 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 1996 rating decision by the 
Atalanta, Georgia, regional office (RO) of the Department of 
Veterans' Affairs (VA) which denied service connection for 
cause of death. 


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in February 1996 due to cardiac arrest, due to or as a 
consequence of, coronary artery disease.

2.  At the time of the veteran's death, service connection 
was in effect for: angioneurotic edema with recurring 
episodes of diarrhea and chronic colitis, rated as 20 percent 
disabling; conjunctivitis, bilateral, rated as10 percent 
disabling; varicose veins; bilateral, postoperative, rated as 
10 percent compensable; and hemorrhoids, rated as 
noncompensable.  The combined evaluation was 40 percent.

3.  The claim of service connection for the cause of the 
veteran's death is plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service incurrence may also be granted for certain chronic 
disease, such as cardiovascular disease, if manifested to a 
degree of 10 percent disabling within one year following 
service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Secondary service 
connection may be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disorder.  38 C.F.R. § 3.310 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal relationship.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1997).

The official death certificate shows that the veteran died in 
February 1996.  The that the immediate cause of death was 
cardiac arrest due to, or as a consequence of, coronary 
artery disease.  Contributory causes of death were not 
listed.  An autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for the following: angioneurotic edema with recurring 
episodes of diarrhea and chronic colitis, rated as 20 percent 
disabling; conjunctivitis, bilateral, rated as 10 percent 
disabling; varicose veins, bilateral, postoperative rated as 
10 percent disabling; and hemorrhoids, rated as 
noncompensable.  The combined evaluation was 40 percent.

The threshold question, which must be resolved, is whether 
the appellant has presented evidence that her claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious.  See Murphy, 1 Vet. App. at 81.  A mere 
allegation that the cause of death is service connected is 
not sufficient; the appellant must submit evidence in support 
of her claim which would "justify a belief by a fair and 
impartial individual that the claim is plausible." 38 
U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability (cause 
of death) as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability (cause 
of death) as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The appellant contends that the veteran's service-connected 
angioneurotic edema, contributed to the veteran's death.  

A review of the veteran's service medical records (SMR's) 
reflects that several elevated blood pressure readings were 
recorded.  The March 1963 separation examination clinically 
evaluated the heart and vascular system as normal.  His blood 
pressure was 138/74.  A chest x-ray was negative

The veteran received intermittent treatment and underwent 
several VA examinations for various disorders, to include his 
service connected disabilities, from 1968 to 1994.  During 
this time several elevated blood pressures were recorded.  
Hypertensive vascular disease and coronary artery disease 
were diagnosed in the early 1980s.

In a March 1997 statement, a private physician, after a 
personal review of the veteran's death, rendered an opinion 
that the veteran's heart attack was as likely as not caused 
by his service connected angioedema relating to his allergy 
condition.  

A hearing was held at the RO in August 1997.  At that time 
the appellant testified that her husband had angioedemic 
allergic reactions.  She added that the veteran's angiodemic 
condition might have contributed to his death by causing a 
cardiac arrest. 

To summarize, the March 1997 private medical opinion tends to 
show a relationship between the cause of the veteran's death 
and the service connected angioedema.  As such, the Board 
finds that her claim is plausible, and, thus, well grounded. 


ORDER

The claim for service connection for the cause of the 
veteran's is well grounded, and, to this extent only, the 
claim is granted.


REMAND

As previously set forth, the Board has determined that the 
appellant's claim is well grounded.  Once it has been 
determined that a claim is well grounded, VA is statutorily 
obligated to assist the claimant in the development of a 
well-grounded claim.  This includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

The SMR's show that several elevated blood pressure readings 
were recorded.  Beginning in 1968 sevral evlated blood 
pressure reading s were recorded with hypertensive heart 
diseae diagnosed in the early 1980s.  The veteran also 
underwent cardiac surgery for coronary artery disease.  A 
private physician has rendered an opinion relating the cause 
of death to the service-connected angioedema.  Based on these 
facts, the Board finds that additional development is 
required. 

Accordingly, the case is REMANDED for the following:

1.  The RO should notify the appellant 
that she may submit additional evidence 
and argument in support of her claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for the 
disabilities in issue, including records 
which might contain the veteran's blood 
pressure readings, covering the period 
following his release from active duty to 
the time of his death, which have not 
already been associated with the claims 
folder.

2.  Thereafter, it is requested that the 
claims folder be reviewed by an 
appropriate specialist in order to render 
an opinion as to whether it is as likely 
as not that the veteran's service 
connected angioneurotic edema, caused or 
aggravated the cause of death, or 
contributed materially and substantially 
to cause death? If no, whether it is as 
likely as not that the veteran's 
angioneurotic edema, resulted 
debilitating effects and general 
impairment of health to an extent that 
would render the veteran materially less 
capable of resisting the effects of the 
heart disease which caused his death?  A 
complete rational for any opinion 
expressed should be include in the 
examiner's report.  The examiner's 
attention is directed to the March 1997 
private medical opinion.  A copy of this 
Remand should be furnished the examiner.

3.  It is requested that the claims 
folder be reviewed by a cardiologist in 
order to render an opinion as to whether 
it is as likely as not that the veteran's 
cardiovascular disease, to include 
hypertension is related to the inservice 
elevated blood pressure and any 
associated complaints or findings.  If 
no, it is requested that the examiner 
comment on the clinical significance of 
the inservice elevated blood pressure 
readings as they relate to the veteran's 
cardiovascular disease.  A complete 
rational for any opinion expressed should 
be include in the examiner's report.  A 
copy of this Remand should be furnished 
the examiner.

4.  Following the above development, the 
RO should readjudicate the issue in 
appellate status.  If the decision 
remains adverse, the appellant and her 
representative should be furnished with a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should thereafter be returned to the 
Board for further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P.REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





